DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
The response filed on September 27, 2021 is acknowledged. 

Election/Restrictions
Applicant elected with traverse Group I (constructively elected via cancellation of claims 32-34) and Species 26 (figure 31A) in the reply filed on October 13, 2020. 
The requirement was still deemed proper and was therefore made FINAL in the Office action mailed on November 9, 2020.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fluid conduit…to deliver the fluid to a middle of the row between the first and second rows of plants” recited in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Claim Rejections - 35 USC § 112
Claims 1, 2, 4-31, 35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “a fluid conduit connected to the frame and disposed in the row between the first and second rows of plants to deliver the fluid to a middle of the row between the first and second rows of plants.”  Elected Species 26 (figure 31A) shows nozzles 
Claims 2, 5-8 and 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term "near" in claim 2 is a relative term which renders the claim indefinite.  The term "near" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The distance/position limited by the claim is uncertain.

Claim Rejections - 35 USC § 102
Claim(s) 1, 2, 4, 5, 7-11, 20-25, 31, 35 and 36 (as best understood) is/are rejected under 35 U.S.C. 102(a) as being anticipated by Muff (2013/0043326). 
Muff discloses a fluid applicator comprising:
a frame 16;
at least one applicator arm 34 disposed to apply the fluid to a rhizosphere of the first row of plants during fluid flow through the applicator;
a fluid conduit 26 connected to the frame and disposed in the row between the first and second rows of plants to deliver the fluid to a middle of the row between the first and second rows plants (where there is a row of plant between every other apparatus 18, i.e., there are two apparatuses 18 between two rows of plants; one hose 162a will deliver fluid to the row of plants and one hose 162b will deliver fluid to the middle of the row between the rows of plants), 
wherein the at least one applicator arm is actuated by an actuator 20 to move the applicator arm from a position (when cable 35 is not bent) in the row between the first and second rows of plants to a position (when cable 35 is bent) near the rhizosphere of the first row of plants;
wherein the at least one applicator arm comprises a first applicator arm (one lower arm 34) actuated by a first actuator 20 and a second applicator arm (another lower arm 34) actuated by a second actuator 20;
a storage portion (transport position);
a pivot arm 32;
a pivot (bend/pivot of cable 35);
wherein the pivot is disposed on a frame or a base (the pivot is mounted on the frame 16);
a nozzle (outlet of hoses 162a,b);
a downwardly extending frame 32 (claim 21);
a base 70 (claim 21);
at least one actuator 72 (claim 22);
a nozzle 142b,162a,162b (claim 23);
more than one fluid delivery tube 142b (claim 24);
at least one spray nozzle (outlet of hoses 162a,b).

wherein the fluid conduit 26 includes a first fluid line 142a that is separate from a second fluid line 152 of the at least one applicator arm.

Response to Arguments
Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive.  
Regarding Applicant’s argument to the drawing objection, claim 1 recites “fluid conduit…to deliver the fluid to a middle of the row between the first and second rows of plants.”  Elected Species 26 (figure 31A) shows nozzles 8050a,b that apply fluid to the middle of the row of plants and to the rhizosphere.  As shown in figure 32, the nozzles apply fluid towards the rows of plants P-16.  There is no showing of delivering fluid to a middle of the row between the first and second rows of plants.
Regarding the rejection under 35 U.S.C. 112(a), Applicant argues that disclosure on page 47, line 18 to page 48, line 16.  There is no disclosure of delivering fluid to a row between the first and second rows of plants.
Applicant argues that Muff does not have the ability to apply fluid to a rhizosphere of plants and to deliver fluid to a middle of the row between the first and second rows of plants.  See below.

    PNG
    media_image1.png
    639
    1006
    media_image1.png
    Greyscale

Muff’s device must inherently apply fluid to a rhizosphere of the plants because the fluid gets to the plant roots to be utilized by the plants.  If the fluid gets to the roots, it must also get to the soil surrounding the roots.
Regarding Applicant’s argument to the actuator, in Muff element 20 actuates the applicator arm because element 20 causes cable 35 to bend.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK